DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 11/29/2021. Claims 21-30 are withdrawn; Now claims 1-4, 6-12, 14-20 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant argues that, Feki and Uchiyama do not disclose that "communication for the one or more UEs is transmitted using a first frequency band, and wherein the assistance information is transmitted to the at least one of the one or more UEs using a second frequency band that is different than the first frequency band {then applicant cites the paragraphs in question partly in the response}…. There is no teaching or suggestion in paragraph [0191] of Uchiyama that "communication for the one or more UEs…… There is no teaching or suggestion in paragraphs [0233] or [0237] of Uchiyama that "communication for the one or more UEs is transmitted using a first frequency band, and wherein the assistance information is transmitted to the at least one of the one or more UEs using a second frequency band that is different than the first frequency band," as required in claim 1… (see remarks pages 7-9).
Examiner respectfully disagrees as the combination of prior art references disclose the claims elements. Contrary to the arguments the Uchiyama reference in capability information of the relay terminal 200. In that case, the remote terminal 300 identifies the relay terminal 200 on the basis of the capability information of the relay terminal 200 given in notification from the base station 100 or the relay terminal 200. Note that, for notification of capability information, for example, a broadcast channel (physical sidelink broadcast channel (PSBCH), for example), system information (system information block (SIB), for example), or RRC signaling may be used.} Here, Uchiyama’s capability information of relay is the assistance information that is given by notification in the different exemplary frequency bands [similar to present application]. 
Applicant discusses the elements of claim 7 with similar arguments (remarks page 10) Examiner respectfully disagrees, the prior art discloses that elements as discussed above in reference to claim 1. 
The prior art of record discloses the claim element as explained above, and renders the claims them unpatentable, thus the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feki et al. (US 2018/0278325) in view of Uchiyama (US 2021/0136628).
Regarding claim 1:
Feki discloses a system and method of wireless communication for a network entity (abstract, figures), comprising: 
receiving first location information for one or more user equipments (UEs) (see para 11-14; fig 1-3, para 51,61; para 62, partially reproduced herein with emphasis {based on .. the geographic position of the user equipment..}; para 78); 
receiving second location information for one or more mobile relays (para 62 {determine a set of communication relays ..based on the geographic position of the communication relays..}; para 78,82; figures1-4); 
determining a distance between the one or more UEs and each of the one or more mobile relays (para 25-26 {..communication relays whose distance to the user equipment...}; para 63-65; para 84 {relays ..within x.sub.UE meters from the user equipment }; para 90; figs); and 
sending assistance information to at least one of the one or more UEs in an area, the assistance information identifying at least one mobile relay of the one or more mobile relays based on the determined distance between the one or more UEs and the at least one mobile relay (para 47; para 64 {select the communication relay .. whose distance to the user equipment 107 is smaller than a predetermined threshold..}; para 99; fig 7, fig 8; para 71-74, 90; and see throughout disclosure).

However, Uchiyama in the same field of endeavor discloses a system and method for relay communication where communication for the one or more UEs is transmitted using a first frequency band, and wherein the assistance information is transmitted to the at least one of the one or more UEs using a second frequency band that is different than the first frequency band (figures; para 191 [band information]; para 233, para 237 partially reproduced herein with emphasis for convenience {The parameters related to relay terminal selection may include a parameter for identifying the relay terminals 200. For example, the parameter related to relay terminal selection may be information associated with generation of a synchronization signal … the parameter related to relay terminal selection may be capability information of the relay terminal 200. In that case, the remote terminal 300 identifies the relay terminal 200 on the basis of the capability information of the relay terminal 200 given in notification from the base station 100 or the relay terminal 200. Note that, for notification of capability information, for example, a broadcast channel (physical sidelink broadcast channel (PSBCH), for example), system information (system information block (SIB), for example), or RRC signaling may be used.} Here, Uchiyama’s capability information of relay is the assistance information that is given by notification in the different exemplary frequency bands; and see throughout the disclosure).

Regarding claim 2:
Feki discloses all of the subject matter as described above and the network entity receives the first location information for the one or more UEs and the second location information for the one or more mobile relays from another network entity or directly from the one or more UEs (para 23 [geographic position of user equipment]; para 95-97 [location information]).
Regarding claim 3:
Feki discloses all of the subject matter as described above, except for specifically teaching that the network entity sends the assistance information to the at least one of the one or more UEs in dedicated signaling comprising a radio resource control (RRC) message for the at least one of the one or more UEs. 
However, Uchiyama in the same field of endeavor discloses a system and method for relay communication where the network entity sends the assistance information to the at least one of the one or more UEs in dedicated signaling comprising a radio resource control (RRC) message for the at least one of the one or more UEs. (para 237 [relay terminal selection, information notification by RRC signaling]; figures; para 268; and see throughout)

Regarding claim 4:
Feki discloses all of the subject matter as described above, except for specifically teaching that the network entity broadcasts the assistance information in system information.
However, Uchiyama in the same field of endeavor discloses a system and method for relay communication where the network entity broadcasts the assistance information in system information (para 237 [relay terminal selection, information notification by RRC signaling]; figures; and see throughout)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Uchiyama in order to provide adaptive selection of relay terminal according to communication status and location information [7,8,181] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 6:
Feki discloses all of the subject matter as described above and receiving a request from a UE, wherein the assistance information is sent to the UE in response to the request from the UE, and wherein the assistance information includes a temporarily . 

Claim(s) 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 10,075,217) in view of Uchiyama (US 2021/0136628).
Regarding claim 7:
Sung discloses a system and method of wireless communication at a user equipment (UE) (figures; abstract), comprising: 
providing location information for the UE to a base station (column 5 lines 36-40 {access node 110 also receives.. a first location associated with wireless device 133… second location associated with wireless device 130}); and 
receiving, from a network entity, assistance information identifying at least one mobile relay within a distance of the UE (column 5 lines 46-52 {... If wireless device 130 is less than a preselected distance from wireless device 133, access node 110 configures wireless device 130 to RF relay}). 
Sung discloses all of the subject matter as described above, except for specifically teaching that the UE receives data using a first frequency band, and wherein the UE receives the assistance information using a second frequency band that is different than the first frequency band.
However, Uchiyama in the same field of endeavor discloses a system and method for relay communication where the UE receives data using a first frequency band, and wherein the UE receives the assistance information using a second frequency band that is different than the first frequency band (figures; para 191 [band capability information of the relay terminal 200. In that case, the remote terminal 300 identifies the relay terminal 200 on the basis of the capability information of the relay terminal 200 given in notification from the base station 100 or the relay terminal 200. Note that, for notification of capability information, for example, a broadcast channel (physical sidelink broadcast channel (PSBCH), for example), system information (system information block (SIB), for example), or RRC signaling may be used.} Here, Uchiyama’s capability information of relay is the assistance information that is given by notification in the different exemplary frequency bands; and see throughout the disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Uchiyama in order to provide notification of capability information of relay for adaptive selection of relay terminal according to communication status and location information [7,8,181] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 10:

Regarding claim 11:
Sung discloses all of the subject matter as described above, except for specifically teaching that the UE receives the assistance information from the network entity in dedicated signaling comprising a radio resource control (RRC) message for the UE. 
However, Uchiyama in the same field of endeavor discloses a system and method for relay communication where the UE receives the assistance information from the network entity in dedicated signaling comprising a radio resource control (RRC) message for the UE (para 237 [relay terminal selection, information notification by RRC signaling]; figures; para 268; and see throughout)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Uchiyama in order to provide adaptive selection of relay terminal according to communication status and location information [7,8,181] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 12:
Sung discloses all of the subject matter as described above, except for specifically teaching that the UE receives the assistance information in broadcast system information. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Uchiyama in order to provide adaptive selection of relay terminal according to communication status and location information [7,8,181] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 8,9,14,15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 10,075,217) in view of Uchiyama (US 2021/0136628) as above, and further in view of Feki et al. (US 2018/0278325).
Regarding claim 8:
Sung discloses all of the subject matter as described above except for specifically teaching that performing discovery for a mobile relay for relaying communication from the UE to a base station based on the assistance information provided from the network entity; and. selecting the mobile relay based on the performed discovery.
However, Feki in the same field of endeavor discloses a system and method for relay communication where performing discovery for a mobile relay for relaying communication from the UE to a base station based on the assistance information provided from the network entity; and selecting the mobile relay based on the performed 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Feki in order to provide network entity for improved relay selection in efficient way based on geographic location features [2,12] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 9:
Sung et al discloses all of the subject matter as described above and communicating with the base station without the mobile relay when the UE cannot discover a mobile relay, including the at least one mobile relay identified in the assistance information (column 2 line 62-64; figures; column 9, lines 29-40). 
Regarding claim 14:
Sung discloses all of the subject matter as described above except for specifically teaching sending a request to the network entity, wherein the UE receives the assistance information in response to the request, and the assistance information includes a restricted list of mobile relays. 
However, Feki in the same field of endeavor discloses a system and method for relay communication where sending a request to the network entity, wherein the UE receives the assistance information in response to the request, and the assistance information includes a restricted list of mobile relays (figures; para 24,62,82; and see throughout)

Regarding claim 15:
Sung discloses all of the subject matter as described above except for specifically teaching receiving an identifier from another mobile relay indicating a physical cell identity (PCI) for the another mobile relay; and determining the PCI of the another mobile relay from the received identifier. 
However, Feki in the same field of endeavor discloses a system and method for relay communication where receiving an identifier from another mobile relay indicating a physical cell identity (PCI) for the another mobile relay; and determining the PCI of the another mobile relay from the received identifier (figures 1,4,7; para 96 [identify geographic regions, region associated with relay]; para 97; and see throughout)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Feki in order to provide network entity for improved relay selection in efficient way based on geographic location features [2,12] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 17:
Sung discloses all of the subject matter as described above except for specifically teaching reporting the PCI of the another mobile relay to another network 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Feki in order to obviously provide another network entity for improved relay selection in efficient way based on geographic location features [2,12] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 10,075,217) in view of Uchiyama (US 2021/0136628) and Feki et al. (US 2018/0278325) as above, and further in view of Liao (US 2020/0344708).
Regarding claim 16:
Sung discloses all of the subject matter as described above, except for specifically teaching that the UE receives the identifier in a broadcast based on a PC5 communication from the another mobile relay. 
However, Liao in the same field of endeavor discloses a system and method for relay communication where the UE receives the identifier in a broadcast based on a PC5 communication from the another mobile relay (figures 1-6 [PC5 communication]; para 36; and see throughout)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Liao in order .

Claim 18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 10,075,217) in view of Uchiyama (US 2021/0136628) as above and further in view of Liao (US 2020/0344708).
Regarding claim 18:
Sung discloses all of the subject matter as described above, except for specifically teaching that receiving an indication from another mobile relay indicating whether the another mobile relay is accepting an additional UE; and selecting a relay for communication with a network based in part on the indication from the another mobile relay. 
However, Liao in the same field of endeavor discloses a system and method for relay communication where receiving an indication from another mobile relay indicating whether the another mobile relay is accepting an additional UE; and selecting a relay for communication with a network based in part on the indication from the another mobile relay (figures; para 39 [relay UEs able to provide service]; para 43, and see throughout)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Liao in order to provide relay data traffic using PC5 link for coverage extension [2] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 20:

However, Liao in the same field of endeavor discloses a system and method for relay communication where the UE receives the indication in a broadcast from the another mobile relay, as system information based on a Uu interface, or as system information based on device-to-device communication (figures 1-7 [see Uu interface]; para 39 [relay UEs able to provide service]; para 43, and see throughout)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Liao in order to provide relay data traffic using PC5 link for coverage extension [2] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631